Judgment affirmed, with costs, in the following memorandum: The reservation of a mere “ right of way ” under the decisions included only the right of passage over the surface of the land (Thompson v. Orange & Rockland Elec. Co., 254 N. Y. 366; Osborne v. Auburn Tel. Co., 189 N. Y. 393; Eels v. American Tel. & Tel. Co., 143 N. Y. 133; Ferguson v. Producers Gas Co., 286 App. Div. 521; Matter of Bensel, 140 App. Div. 257). No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel and Van Voorhis. Taking no part: Judge Burke.